UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. FORM 10-Q [X]QuarterlyReport Pursuant to Section 13 or 15(d) of the Securities Exchange Act of or [] Transitional Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended September 30, 2008 Commission File No.000-17577 CORE TECHNOLOGIES (PENNSYLVANIA), INC. (Exact name of Registrant as specified in its charter) FLORIDA 22-2537194 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 100 Jericho Quadrangle, Suite 335, Jericho, New York 11753 Address of principal executive offices Registrant’s telephone number, including area code: 516-939-9400 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YES NO ■ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company,See definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer□ Accelerated Filer□ Non-Accelerated Filer□ Smaller Reporting Company ■ Indicate by check mark whether the Registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act)YES■NO□ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEEDING FIVE YEARS: Indicate by checkmark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of November 19, 2008, the Company had 41,725,028 shares of $0.01 par value common stock issued and outstanding. TABLE OF CONTENTS Page Part I Financial Information Item 1. Financial Statements 3 Balance Sheets as of September 30, 2008 and December 31, 2007(Unaudited) F-1 Statements of Expenses for the Nine Months Ended September 30, 2008 and 2007(Unaudited) F-2 Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 (Unaudited) F-3 Notes to the Interim Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of FinancialCondition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 9 Part II Other Information 9 Item 1. Legal Proceedings 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 10 Ex-31.1Section 302 Certification of Principal Executive Officer Ex-31.2Section 302 Certification of Principal Financial Officer Ex-32Section906 Certification of Officers PART I. - FINANCIAL INFORMATION CORE TECHNOLOGIES (PENNSYLVANIA), INC. BALANCE SHEETS (unaudited) September 30, December 31, 2008 2007 ASSETS Total assets $ - $ - LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ - $ Total current liabilities - Stockholders’ equity (deficit): Common stock, $.01 par value, 50,000,000 shares authorized; 1,5 41,725,028 shares issued and outstanding 417,250 417,250 Additional paid in capital 7,488,900 7,488,900 Accumulated deficit (7,906,150 ) (7,906,150 ) Total stockholders’ equity (deficit) - Total liabilities and stockholders’ equity (deficit) $ - $ - See accompanying notes to financial statements F-1 CORE TECHNOLOGIES (PENNSYLVANIA), INC. STATEMENTS OF EXPENSES (unaudited) Nine months Ended September 30, 2008 2007 Operating expenses General & administrative costs $ $ Net loss $ $ Basic and diluted net loss per common share $ $ Weighted Average Number Of Common Shares Outstanding See accompanying notes to financial statements F-2 CORE TECHNOLOGIES (PENNSYLVANIA), INC. STATEMENTS OF CASH FLOWS (unaudited) Nine Months Nine Months Ended Ended September 30, 2008 September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ $ Changes in operating liabilities: Accounts payable Net cash used in operating activities CASH FLOWS FROM FINANCING ACTIVITES: Capital contribution Net cash provided by financing activities Increase in Cash - - Cash, Beginning of Period - - Cash, End of Period $ - $ - Supplemental Disclosure of Cash Flow Information: Interest paid $ - $ - Income taxes paid $ - - See accompanying notes to financial statements F-3 CORE TECHNOLOGIES (PENNSYLVANIA), INC. NOTES TO FINANCIAL STATEMENTS (unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim financial statements of CORE TECHNOLOGIES (PENNSYLVANIA), INC., have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Core Technologies’ Annual Report filed with the SEC on Form 10-K.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which substantially duplicate the disclosure contained in the audited financial statements for fiscal 2007 as reported in the Form 10-K have been omitted. NOTE 2 – GOING CONCERN Core Technologies has no assets and operations as of September 30, 2008.These conditions raise substantial doubt as to Core Technologies’ ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if Core Technologies is unable to continue as a going concern. Management is trying to raise additional capital through sales of common stock as well as seeking viable candidates to purchase the Company. NOTE 3 – RELATED PARTY TRANSACTION As Core Technologies is operating as a holding company, they are not generating revenues.Expenses incurred by Core Technologies are related to professional fees such as accounting and legal fees.These expenses are paid by a majority shareholder and contributed to capital. F-4 ITEM 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operations The following discussion and analysis presents a review of the operating results of CORE TECHNOLOGIES (PENNSYLVANIA), INC. (the “Company”) for the nine months ended September 30, 2008 and the financial condition of the Company at September 30, 2008. The discussion and analysis should be read in conjunction with the financial statements and accompanying notes included herein, as well as the
